DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
 Based on a new grounds of rejection, the indication of allowability set forth in the previous Final Office Action dated 07/18/2022 is withdrawn. The Applicant’s amendment filed 10/18/2022 has not been entered. This action is non-final. The Examiner would like to highlight the pertinent prior art reference mentioned in the conclusion which can also be used to reject the features of independent claim 1 which were previously indicated as allowable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topak (Topak, Ali Eray, "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering", November 2013, pages 39-83) in view of KIM (KR 20110015961 A, citations corresponding to provided English translation copy).

Regarding claim 1, Topak discloses [Note: what Topak fails to specifically disclose is strike-through]
A phased array radar (fig. 3.10), comprising: an antennae array comprising at least six series-fed antennae (fig. 3.10 page 39, discloses m series fed antennae; fig. 5.10 page 72 depicts a six series fed antenna); a vector controller comprising a quadrature power divider (fig. 4.7, page 56, “Quadrature LO Generation”), a power combiner (fig. 4.7, page 56, IQ modulator combines IQ LO signals, therefore power combiner), a first attenuator (fig. 5.10, page 72, WR-10 Attenuators) and a second attenuator (fig. 5.10, page 72, WR-10 Attenuators); 

KIM discloses, 
wherein both of the first attenuator and the second attenuator (Fig. 4, first attenuator 121/122 and second attenuator 141/142; Page 3, second paragraph, “The gain adjusting units 12 and 14 are provided in the signal paths one by one and are separated by the signal separating unit 11 to adjust the gain of one signal output through each signal path. Each of the gain adjusters 12 and 14 receives a gain control voltage output from the control voltage generators 13 and 15, and a plurality of attenuators 121, 122, 141, and 142 whose attenuation gains are determined according to their magnitudes.”) maintain a constant phase shift when attenuation changes (Page 4, second paragraph, “As described above, the gain adjusters 12 and 14 of the vector modulator according to the present invention include an attenuator having a high adjustment capability while having a constant phase value regardless of the magnitude of the gain. In such an attenuator, the range of the main control voltage that can adjust the gain is widened, so that fine adjustment of the attenuation gain is possible. Accordingly, the vector modulator according to the present invention can enable fine adjustment of the magnitude and phase of gain required by the predistortion system. In addition, according to the present invention, since the magnitude of the gain that changes according to the change of the main control voltage becomes smaller, it is more insensitive to noise and accurate adjustment is possible.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Topak with Kim to incorporate the features of: wherein both of the first attenuator and the second attenuator maintain a constant phase shift when attenuation changes. Both Topak and Kim are considered analogous arts as they both disclose a vector modulator in a feed forward antenna system to provide high control resolution. Topak is very similar to the instant application as it discloses a phased array antenna system with at least a six-series fed antennae, a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Kim is similar to the instant application as it discloses an a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Topak fails to specifically disclose the features of: wherein both of the first attenuator and the second attenuator maintain a constant phase shift when attenuation changes. This feature is disclosed by Kim in the citations shown above. Kim discloses the benefit of maintaining constant phase at the outputs of the attenuators regardless of the gain of the attenuators (i.e. “when attenuation changes” falls under the BRI of “regardless of the gain of the attenuators”) when it states on Page 4, second paragraph, “In such an attenuator, the range of the main control voltage that can adjust the gain is widened, so that fine adjustment of the attenuation gain is possible. Accordingly, the vector modulator according to the present invention can enable fine adjustment of the magnitude and phase of gain required by the predistortion system. In addition, according to the present invention, since the magnitude of the gain that changes according to the change of the main control voltage becomes smaller, it is more insensitive to noise and accurate adjustment is possible.” Therefore, the incorporation of such a feature into the invention as disclosed by Topak would provide a more efficient system. 

Regarding claim 2, Topak further discloses  
The phased array radar of claim 1, further comprising a non-steerable pattern on the E-plane and steerable pattern on the H-plane (Figs. 5.1, 5.6 and 5.7).

Regarding claim 3, Topak further discloses  
The phased array radar of claim 1, wherein the antennae are five-element series- fed microstrip patch antennae (Figs. 2.3 and 3.8).

Regarding claim 4, Topak further discloses  
The phased array radar of claim 1, wherein the vector controller is capable of attenuating amplitude and phase control (Figs. 4.5 and 4.6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topak (Topak, Ali Eray, "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering", November 2013, pages 39-83) in view of KIM (KR 20110015961 A, citations corresponding to provided English translation copy) further in view of Adabi (US 8666342 B1).

Regarding claim 5, the combination of Topak and XXX discloses [Note: what the combination of Topak and XXX fails to disclose is strike-through] 
The phased array radar of claim 1, 

Adabi discloses, 
wherein each of the first and second constant phase shift variable attenuators are a reflection-type attenuator having similar impedance matching at both the input and output (col 2, line 43; col 3, lines 52-60).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Topak and Kim with Adabi to incorporate the features of: wherein each of the first and second constant phase shift variable attenuators are a reflection-type attenuator having similar impedance matching at both the input and output. All three arts are considered analogous arts as they all disclose variable attenuator circuit configurations to constructively combine and form an output signal. Topak is very similar to the instant application as it discloses a phased array antenna system with at least a six-series fed antennae, a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Kim is similar to the instant application as it discloses an a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. The combination of Topak and Kim fail to specifically disclose the features of: wherein each of the first and second constant phase shift variable attenuators are a reflection-type attenuator having similar impedance matching at both the input and output. This feature is disclosed by Adabi in the citations shown above. It would have been obvious to one of ordinary skill to incorporate each of the first and second constant phase shift variable attenuators to include a reflection-type attenuator having similar impedance matching at both the input and output as disclosed by Adabi into the combination of Topak and Kim to achieve the variable attenuation while constructively combining the signals to form an output signal.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topak (Topak, Ali Eray, "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering", November 2013, pages 39-83) in view of KIM (KR 20110015961 A, citations corresponding to provided English translation copy) in view of Adabi (US 8666342 B1) further in view of Ookawa (US 20120146841 A1).

Regarding claim 6, the combination of Topak and KIM and Adabi discloses [Note: what the combination of Topak and KIM and Adabi fails to disclose is strike-through] 
The phased array radar of claim 5, 

Ookawa discloses, 
further comprising one or more PIN diodes (Paragraph 0052, “As the phase shifter 40, a switched-line type phase shifter using a PIN (p-intrinsic-n diode) diode, or a reflection-type phase shifter with a GaAs FET (gallium arsenide field-effect transistor), etc. is used.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Topak and Kim and Adabi with Ookawa to incorporate the features of: further comprising one or more PIN diodes. All arts are considered analogous arts as they all disclose variable attenuator circuit configurations to constructively combine and form an output signal. Topak is very similar to the instant application as it discloses a phased array antenna system with at least a six-series fed antennae, a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Kim is similar to the instant application as it discloses an a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Adabi discloses the feature of using reflection-type attenuators having similar impedance matching at both the input and output. However, all three of these arts fails to specifically disclose the feature of: further comprising one or more PIN diodes. PIN diodes are readily used in circuit designs to achieve high frequency response. The incorporation of such a feature is not significant and is disclosed by Ookawa where Ookawa discloses the use of both reflection-type attenuators and pin diodes. Therefore, it would have been obvious to one of ordinary skill to incorporate operating one or more PIN diodes for reflection-type attenuation as disclosed by Ookawa into the combination of Topak and Kim and Adabi to form and steer beams of radio waves in the desired direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topak (Topak, Ali Eray, "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering", November 2013, pages 39-83).

Regarding claim 7, Topak discloses  
A method of controlling a phased array radar (fig. 3.10), comprising: independently adjusting (fig. 4.5,4.6 and 2.12; pages 15-16) the phase and amplitude of each antennae within an antennae array comprising at least six series-fed antennae (fig. 3.10 page 39, discloses m series fed antennae; fig. 5.10 page 72 depicts a six series fed antenna) via a vector controller comprising a quadrature power divider (fig. 4.7, page 56, “Quadrature LO Generation”), a power combiner (fig. 4.7, page 56, IQ modulator combines IQ LO signals, therefore power combiner), a first attenuator (fig. 5.10, page 72, WR-10 Attenuators), and a second attenuator (fig. 5.10, page 72, WR-10 Attenuators).

Regarding claim 8, Topak further discloses  
The method of claim 7, wherein both the first attenuator (fig. 5.10, page 72, WR-10 Attenuators) and the second attenuator (fig. 5.10, page 72, WR-10 Attenuators) are capable of amplitude modulation (fig. 4.5).

Regarding claim 11, Topak further discloses  
The method of claim 7, further comprising steering the antenna array on the H- plane by adjusting the vector controller (Figs. 5.1, 5.6 and 5.7).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topak (Topak, Ali Eray, "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering", November 2013, pages 39-83) in view of KIM (KR 20110015961 A, citations corresponding to provided English translation copy).

Regarding claim 9, Topak discloses [Note: what Topak fails to specifically disclose is strike-through]
The method of claim 7, 

KIM discloses, 
wherein both of the first attenuator and the second attenuator (Fig. 4, first attenuator 121/122 and second attenuator 141/142; Page 3, second paragraph, “The gain adjusting units 12 and 14 are provided in the signal paths one by one and are separated by the signal separating unit 11 to adjust the gain of one signal output through each signal path. Each of the gain adjusters 12 and 14 receives a gain control voltage output from the control voltage generators 13 and 15, and a plurality of attenuators 121, 122, 141, and 142 whose attenuation gains are determined according to their magnitudes.”) maintain a constant phase shift when attenuation changes (Page 4, second paragraph, “As described above, the gain adjusters 12 and 14 of the vector modulator according to the present invention include an attenuator having a high adjustment capability while having a constant phase value regardless of the magnitude of the gain. In such an attenuator, the range of the main control voltage that can adjust the gain is widened, so that fine adjustment of the attenuation gain is possible. Accordingly, the vector modulator according to the present invention can enable fine adjustment of the magnitude and phase of gain required by the predistortion system. In addition, according to the present invention, since the magnitude of the gain that changes according to the change of the main control voltage becomes smaller, it is more insensitive to noise and accurate adjustment is possible.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Topak with Kim to incorporate the features of: wherein both of the first attenuator and the second attenuator maintain a constant phase shift when attenuation changes. Both Topak and Kim are considered analogous arts as they both disclose a vector modulator in a feed forward antenna system to provide high control resolution. Topak is very similar to the instant application as it discloses a phased array antenna system with at least a six-series fed antennae, a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Kim is similar to the instant application as it discloses an a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. Topak fails to specifically disclose the features of: wherein both of the first attenuator and the second attenuator maintain a constant phase shift when attenuation changes. This feature is disclosed by Kim in the citations shown above. Kim discloses the benefit of maintaining constant phase at the outputs of the attenuators regardless of the gain of the attenuators (i.e. “when attenuation changes” falls under the BRI of “regardless of the gain of the attenuators”) when it states on Page 4, second paragraph, “In such an attenuator, the range of the main control voltage that can adjust the gain is widened, so that fine adjustment of the attenuation gain is possible. Accordingly, the vector modulator according to the present invention can enable fine adjustment of the magnitude and phase of gain required by the predistortion system. In addition, according to the present invention, since the magnitude of the gain that changes according to the change of the main control voltage becomes smaller, it is more insensitive to noise and accurate adjustment is possible.” Therefore, the incorporation of such a feature into the invention as disclosed by Topak would provide a more efficient system. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topak (Topak, Ali Eray, "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering", November 2013, pages 39-83) in view of Ookawa (US 20120146841 A1).

Regarding claim 10, Topak discloses [Note: what Topak fails to specifically disclose is strike-through] 
The method of claim 7, 

Ookawa discloses, 
further comprising operating one or more PIN diodes for reflection-type attenuation (Paragraph 0052, “As the phase shifter 40, a switched-line type phase shifter using a PIN (p-intrinsic-n diode) diode, or a reflection-type phase shifter with a GaAs FET (gallium arsenide field-effect transistor), etc. is used.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the Topak with Ookawa to incorporate the features of: further comprising operating one or more PIN diodes for reflection-type attenuation. Both arts are considered analogous arts as they both disclose variable attenuator circuit configurations to constructively combine and form an output signal. Topak is very similar to the instant application as it discloses a phased array antenna system with at least a six-series fed antennae, a vector controller/modulator with a quadrature power divider, a power combiner and two attenuators. However, Topak fails to specifically disclose the feature of: further comprising operating one or more PIN diodes for reflection-type attenuation. PIN diodes are readily used in circuit designs to achieve high frequency response. The incorporation of such a feature is not significant and is disclosed by Ookawa where Ookawa discloses the use of both reflection-type attenuators and pin diodes synonymously. Therefore, it would have been obvious to one of ordinary skill to incorporate operating one or more PIN diodes for reflection-type attenuation as disclosed by Ookawa into the invention as disclosed by Topak to form and steer beams of radio waves in the desired direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SON (US 20130162350 A1) is considered close pertinent art to the claimed invention as it discloses the use of two variable attenuators which are able to maintain constant phase shift while attenuation changes. 
Regarding claim 1, Son discloses
wherein both of the first attenuator and the second attenuator maintain a constant phase shift when attenuation changes (Fig. 2; Paragraph 0050, “In this regard, the control unit 130 may use the I channel control signal and the Q channel control signal to control phases of the I channel signal and the Q channel signal of the first attenuator 212a and the second attenuator 212b. That is, the phases of the I channel signal and the Q channel signal may be varied in accordance with variances in the attenuation ratios of the first attenuator 212a and the second attenuator 212b. However, the phases of the I channel signal and the Q channel signal may be maintained to be constant.”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648